PER CURIAM.
It appearing to the satisfaction of this court that the state board of control of the commonwealth of Kentucky had no power to make the contract for whose asserted breach this action was brought, and that the District Court properly sustained, for that reason, defendant’s general demurrer to plaintiff’s petition and dismissed .the cause, the judgment of the District Court of the United States for the Eastern District of Kentucky is hereby affirmed, for the reasons stated in. the opinion of the District Judge, without consideration of the other presented defenses to the action, but without prejudice to such other remedy, if any, as plaintiff may have with respect to the warehouse erected by plaintiff upon the premises of the state board of charities and corrections of the commonwealth of Kentucky.